Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment field 5/28/2021.  The amendment has been entered and considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima et al. “Kusashima” US 2017/0310447 in view of Choi et al. “Choi” US 2016/0182211 and further in view of Vangala et al. “Vangala” US 2017/0064610.

Regarding claims 6 and 15, Kusashima teaches a method and an apparatus in a communication system, comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
control a downlink connection to a user terminal having connections to more than one cell for carrier aggregation (Paragraphs 34-36 teaches carrier/cell aggregation which is a terminal / user connected to a plurality of cells);
control transmission of signalling to a user terminal to use maximum allowable number of bits of hybrid automatic request feedback in transmission of positive and negative acknowledgements to more than one aggregated cell (there are a plurality of HARQ-ACK feedback bits for each cell, wherein the feedback is ACK or NACK; Paragraphs 141 and 144.  The DAI, sent from the base station to the terminal, carries information on the number of bits of feedback to be transmitted in the uplink channel; Paragraph 256); and
control reception of transmission from a base station, the transmission comprising feedback bits, the feedback bits comprising positive and negative acknowledgements related to user terminal connections with the apparatus (there are a plurality of HARQ-ACK feedback bits for each cell, wherein the feedback is ACK or NACK; Paragraphs 141 and 144.  The DAI carries information on the number of bits of feedback to be transmitted in the uplink channel; Paragraph 256.  The terminal sends the HARQ-ACK information to the base station on the PUCCH; Paragraph 145).

Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kusashima to include transmitting feedback to other connections/cells as taught by Choi.
	One would be motivated to make the modification such that a UE, served by multiple base stations/cells, can send the appropriate feedback to the respective cell as taught by Choi; Paragraph 4.
	The prior art does not expressly disclose the transmitting SFN in the feedback information.  However Vangala teaches master information blocks transmitted from a base station on the PBCH and includes SFN, PHICH, and other information related to the cell; Paragraph 84.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include SFN in the feedback information as taught by Vangala.
	One would be motivated to make the modification such that a UE device wishing to access a cell after a search can be accomplished as taught by Vangala; Paragraph 84.
.

Allowable Subject Matter
Claims 1-4, 11-14, and 19 are allowed.
Claims 8, 9, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-9 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON M RENNER/Primary Examiner, Art Unit 2419